ORDER
PER CURIAM.
Appellant, Kim-Ho Siva Yam (“landlord”), appeals from the judgment of the circuit court finding in favor of respondents, Daniel Dehoyos and Fred L. Krom-pitz (“tenants”), on landlord’s petition for breach of contract and waste. We determine that the judgment of the trial court is supported by substantial evidence and is *549not against the weight of the evidence. Rule 84.16(b)(1). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).